Citation Nr: 0008640	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to an effective date earlier than January 15, 
1997, for the grant of a 40 percent disability rating for 
sacroiliac joint dysfunction with degenerative joint disease 
of the left hip and low back pain.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1993 to 
September 1994.  Additional prior active service has been 
reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Denver.


FINDINGS OF FACT

1.  There is no competent evidence of the presence of a left 
ankle disability.

2.  In a rating decision dated April 6, 1995, the RO granted 
service connection for sacroiliac joint dysfunction and 
assigned a 10 percent disability rating, effective 
September 13, 1994, the day following the veteran's discharge 
from active service.

3.  The veteran was notified of the decision by communication 
dated April 12, 1995.  A notice of disagreement with the 
decision was received in August 1995.  Following the issuance 
of a statement of the case in December 1995, a timely 
substantive appeal was not received.

4.  The veteran did not again claim entitlement to an 
increased rating for a low back disability until January 15, 
1997.

5.  It is not factually ascertainable that an increase in 
disability warranting the assignment of a 40 percent 
schedular rating occurred within the year prior to 
January 15, 1997.

6.  The veteran has not raised a claim of clear and 
unmistakable error in the RO's April 1995 rating decision.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a left ankle disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  An effective date prior to January 15, 1997, for the 
assignment of a 40 percent disability evaluation for low back 
disability is not shown as a matter of law.  
38 U.S.C.A. § 5110(a)(b) (West 1991); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residuals of a Left Ankle Injury

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well-grounded (that is, 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that the VA cannot assist a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet App. July 28, 1999) (per 
curiam).

Once the claimant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded, the claimant's initial burden has 
been met, and VA is obligated under 38 U.S.C.A. § 5107(a) to 
assist the claimant in developing the facts pertinent to the 
claim.  Accordingly, the threshold question that must be 
resolved with respect to this issue is whether the appellant 
has presented evidence that the claim is well grounded; that 
is, that the claim is plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of the current disability; (2) medical, or 
in certain circumstances, lay evidence of the inservice 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an inservice injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed Cir. 1996) (per curiam).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

With regard to establishing a well-grounded claim, the 2nd 
and 3rd Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; 
(2) evidence showing the post service continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. At 496.  
Moreover, a condition "noted during service" does not require 
any type of special or written documentation, such as being 
recorded in an examination report, either contemporaneous to 
service or otherwise, for purposes of showing that the 
condition was observed during service or during the 
presumption period.  Id. at 496-97.

In this case, the record shows the appellant sprained her 
left ankle while in service and this is not disputed by the 
Board.  She has claimed that VA has not considered 
information she has provided about problems she had in the 
past and was still having with the ankle.  She refers to X-
rays showing two chipped bones in the left ankle.

The service records reflect that in July 1994, she twisted 
the left foot and ankle and was evaluated to rule out a 
fracture.  Notation was made that two suspect areas were 
seen.  An X-ray study of the left ankle done on July 11, 
1994, to rule out a fracture, resulted in an impression of no 
acute osseous abnormality.

Several days later in July 1994, she was seen for followup.  
It was noted that she had sprained the left ankle one week 
earlier.  It was stated two X-ray studies had been done and 
"the doctor identified two chipped bones."  She stated the 
bruising was done and there was still slight swelling.  She 
referred to pain in the area where the doctor indicated the 
chips were located.  The assessment was rule out left ankle 
fracture.

In August 1994, she was seen for followup for the sprain.  
She stated the ankle felt almost healed.  She was still 
taking Motrin and this was providing her with subjective 
relief.  On clinical evaluation, there were no abnormalities 
identified.  The assessment was resolved left ankle sprain.  
She was to return as necessary.

Subsequent to service, at the time of a rating examination 
accorded her by VA in February 1995, complaints included 
"still hurting when she walks" from having injured her left 
ankle in service in July 1994.  She stated that she twisted 
the ankle and chipped two bones.  On examination, it was 
noted that she walked with a somewhat antalgic gait, 
protecting the left foot and ankle.

X-ray studies on the left ankle were interpreted as normal.

The pertinent examination diagnosis was history of left ankle 
sprain, with "insufficient clinical evidence at present to 
warrant a diagnosis of any acute or chronic disorder or 
residual thereof."

No left ankle abnormality was identified at the time of a 
rating examination accorded her by VA in September 1995.

A chronic left ankle disability was identified at the time of 
examination accorded the veteran by VA in March 1997.

At the time of rating examination accorded her by VA in June 
1999, notation was made that she had a slow gait and 
protected the left sacroiliac joint and the entire left lower 
extremity.  The left ankle showed no swelling, tenderness, or 
deformity.  Range of motion of each ankle was 20 degrees' 
dorsiflexion and 45 degrees plantar flexion.  No focal 
weakness of the ankle was noted.  No diagnosis of a left 
ankle disorder was made.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  The Board acknowledges that 
while she was in service, the veteran suffered a sprain of 
the left ankle.  However, she has not received a current 
diagnosis of a chronic disability or disease involving the 
ankle on the several post-service examinations.  Given the 
lack of clinical evidence that she currently suffers from a 
chronic disability of the left ankle, the Board finds that 
she has not presented a well-grounded claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In this instance, the record does not contain competent 
evidence of a current left ankle disability.  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting evidence, do not constitute a well-
grounded claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  In other 
words, in the absence of proof of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Considering these criteria, the Board finds 
that the veteran has not met her statutory burden of 
submitting evidence of a well-grounded claim for service 
connection for claimed residuals of a left ankle injury.

Entitlement to an Effective Date Earlier Than January 15, 
1997, for the Grant of a 40 Percent Disability Rating for 
Sacroiliac Joint Dysfunction

Factual Background

The veteran initially claimed entitlement to service 
connection for disability benefits in 1994.

VA accorded her a rating examination in February 1995.  
Diagnoses included history of involvement in a vehicle 
accident, with chronic lumbosacral strain, limited motion, 
and a normal X-ray study of the lumbosacral spine, and 
insufficient clinical evidence at the present time to warrant 
a diagnosis of any acute or chronic disorder or residual 
thereof pertaining to the left sacroiliac joint.  Examination 
findings included forward flexion to 85 degrees, 
lateroflexion on the left to 32 degrees, and lateroflexion on 
the right to 25 degrees.  Straight leg raising was positive 
at 60 degrees on the right and 45 degrees on the left.  There 
was mild weakness of dorsiflexion of the left foot.  
Neurologic testing and X-ray studies were negative.

By rating decision dated in April 1995, service connection 
for sacroiliac joint dysfunction was granted and a 10 percent 
evaluation was assigned, effective September 13, 1994, the 
day following the veteran's discharge from service.

By communication dated April 12, 1995, the veteran was 
notified that service connection for her sacroiliac joint 
dysfunction was granted and a 10 percent rating was assigned.

The veteran's notice of disagreement with the aforementioned 
determination was received on August 10, 1995.

The veteran was accorded another rating examination by VA in 
September 1995.  The medical records were available for 
review.  It was noted that since her most recent evaluation, 
she had not been hospitalized or operated upon.  Current 
medications included Motrin as needed.  She was currently 
attending a community college on a full-time basis.

On examination of the lumbosacral spine, she was not tender 
to palpation over the spinous processes.  Straight leg 
raising on the right was from 0 to 85 degrees.  On the left, 
it was from 0 to 80 degrees.  There were no venous stasis 
changes and the femoral, dorsalis pedis and posterior tibial 
pulses were two plus and symmetrical.  The lower extremities 
showed no deformities or atrophy.  She was able to balance on 
each leg alone and to squat down and rise to a standing 
position normally.  She was also able to walk on her heels 
and toes, and walk in a tandem fashion with normal amplitude 
and strength.  On bending at the waist, she was able to flex 
forward from 0 to 90 degrees and bring her fingertips to 
within 3 inches above the toes.  Backward extension was from 
0 to 30 degrees, lateral rotation was 0 to 35 degrees, and 
lateroflexion was from 0 to 40 degrees.  Right and left 
patellar reflexes were one plus and symmetrical, as were 
Achilles reflexes.  Sensory examination was intact.  
Neurological examination was nonfocal.  The pertinent 
assessment was sacroiliac joint dysfunction with a history of 
abnormal bone scan revealing mild degenerative joint disease 
of the left sacroiliac joint and residuals which included 
discomfort, mild limitation of motion, and loss of 
activities.

By rating decision dated in November 1995, the 10 percent 
evaluation for the veteran's sacroiliac joint dysfunction was 
confirmed and continued.

On December 1, 1995, a statement of the case with regard to 
the increased rating matter was issued.

Received on March 14, 1996, was a communication from the 
appellant in which she stated that she "disagree[d] with your 
findings on my compensation claim."  The RO interpreted this 
document as a substantive appeal for the matter of service 
connection for residuals of a left ankle injury.

Received on January 15, 1997, was a claim for increased 
compensation for sacroiliac dysfunction.

In a February 19, 1997, communication, the appellant was 
informed that the aforementioned communication did not 
specify which decisions she wished to appeal.  Reference was 
made to the April 1995 rating decision referring to eight 
different issues.  It was noted that the letter of March 1996 
had been accepted in lieu of a VA Form 9 for the claim for 
service connection for residuals of a left ankle injury only.  
She was told that the time limit for perfecting her appeal of 
any of the other decisions, including that of sacroiliac 
joint dysfunction, had expired on April 12, 1996, a date one 
year following the notification letter sent to her from the 
April 1995 rating decision.  She was told that she could 
reopen a claim for any of the issues at any time by 
submitting new and material evidence.

The veteran was accorded a rating examination by VA in March 
1997 and the claims file was available for review by the 
examiner.  It was noted that since an examination in 
September 1995, the veteran had not been hospitalized or 
operated upon.  Current medications included 800 milligrams 
of Motrin as needed and Benadryl as needed.  The veteran 
reported that the claims file was correct regarding her 
history of injuring the low back and the extent of her 
symptoms as they were present at the time of the examination 
in September 1995.  She claimed that since the 1995 
examination, she had undergone electromyogram testing which 
showed impairment in the left lateral distal calf.  She was 
currently doing physical therapy with heat application and a 
course of ultrasound.  She reported that a Cortisone patch 
was also applied.  She had had no specific procedures or 
further injuries since the last disability evaluation.

Currently, complaints included daily back discomfort.  
Symptoms were aggravated by twisting, turning, stooping or 
doing housework.  She lived on the second floor and had to 
climb one flight of stairs to get to her apartment each day.  
She reported this would cause some aggravation of her 
symptoms three days a week.  She added that nocturnal 
awakening from discomfort would occur 4 to 8 times a night.  
She had had to give up dancing, horseback riding, and 
participation in other activities.  She rated her average 
discomfort level as a 4 out of 10 on an average day.

Examination findings included straight leg raising on the 
right from 0 to 85 degrees and from 0 to 80 degrees on the 
left without radicular symptomatology.  There was no 
tenderness to palpation over the spinous processes of the 
lumbosacral region.  Right mid thigh circumference was 
48.5 centimeters compared to 49.5 on the left.  Bilateral 
calves measured 31.5 centimeters each.  There were no venous 
stasis changes and the femoral, dorsalis pedis, and posterior 
tibial pulses were two plus and symmetrical.  She was able to 
balance herself on each leg and to squat down and rise to a 
standing position in a normal manner.  She was also able to 
walk on her heels and toes and in a tandem fashion with 
normal amplitude and strength.  No deformities or atrophy of 
the lower extremities were indicated.

On bending, she was able to bring her fingertips to within 
5 inches above her toes.  Forward flexion was from 0 to 
90 degrees, backward extension was from 0 to 25 degrees, 
lateral rotation was from 0 to 35 degrees, and lateroflexion 
was from 0 to 40 degrees.  Right and left patellar reflexes 
were one plus and symmetrical with augmentation.  The right 
Achilles reflex was one plus, while the left was trace 
positive.  Sensory examination was intact to both pinprick 
and light touch in all lower extremity dermatomes.

The pertinent diagnosis was sacroiliac joint dysfunction with 
degenerative changes, with discomfort, and with minimally 
decreased motion, paresthesias, mild decreased left Achilles 
reflex, and radiographic evidence of mild changes in the 
inferior left sacroiliac joint.  Notation was made that 
examination of the left hip was normal with insufficient 
evidence to make a separate diagnosis of any acute or chronic 
disorder.

Notation was also made that the veteran reported flares in 
her symptomatology that would occur about once a week.  She 
described increasing severity of the discomfort with no 
specific loss of motion.  The flares would last on average 
1/2 to 1 day at a time, but she was able to continue to 
attend college classes, despite having a flare.  The examiner 
stated there was no expressed excess fatigability or 
incoordination.  Also, there was no weakened movement on 
flares or discomfort.  There was no direct correlation 
between the flares and exertion.  The examiner stated it was 
not feasible to estimate the loss of range of motion during 
the flareups.

By rating decision dated in January 1998, the evaluation for 
the sacroiliac joint dysfunction was increased to 40 percent 
disabling, effective January 15, 1997, the date of receipt of 
the claim for increase.

In the March 1998 communication, the veteran stated that she 
believed her claim should be "back dated" because she had 
appealed all of the decisions of the RO.  She indicated that 
she had to wait to get certain tests to support her original 
claim.

In a communication dated in August 1999, she stated that the 
reason she failed to get her appeal in on time was that she 
was waiting for electromyographic testing and it took several 
months "to get the process going."

Analysis

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise, the date of receipt of the claim.  
38 U.S.C.A. § 5110(a)(b)(2); 38 C.F.R. § 3.400(o).  

The provisions of 38 U.S.C.A. § 5110(a)(b)(2); 
38 C.F.R. § 3.400(o) have been interpreted to mean that if 
the increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The veteran contends that she is entitled to an effective 
date of September 20, 1994, the day following service 
discharge, for the assignment of a 40 percent disability 
rating for her sacroiliac joint dysfunction.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o) Except as provided in paragraph (o)(2) of this Section 
and Section 3.401(b), date of receipt of claim or date 
entitlement arose, whichever is later.  A retroactive 
increase or additional benefit will not be awarded after 
basic entitlement has been terminated, such as by severance 
of service connection.

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date, 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

While the veteran has expressed her belief that a rating in 
excess of 10 percent should have been assigned effective the 
date following her separation from service, such an 
assignment is precluded by law.  As previously noted, she 
failed to perfect her appeal on the issue of an increased 
evaluation for sacroiliac dysfunction following the RO's 1995 
rating determination and the decision therefore became final.  
An effective date  may not be granted prior to the date of a 
previous final decision.  See Lalonde v. West, 12 Vet. App. 
377 (1999).

Even if it could be assumed that the 1995 decision was not 
final, there was no evidence prior to January 15, 1997, that 
the back disability was manifested by any of the symptoms 
necessary for a 40 percent evaluation.  

Another question for consideration is whether the veteran is 
entitled to an effective date prior to the date selected by 
the RO, January 15, 1997, but subsequent to the final rating 
decision in 1995.  The medical evidence during that time 
frame does not contain findings referable to the veteran's 
low back area.  As such, the evidence does not constitute an 
informal claim or serve as a basis for an increase.  
38 C.F.R. §§ 3.155, 3.157 (1999).  

Evidence received subsequent to the veteran's claim does not 
show that an increase was factually ascertainable prior to 
January 15, 1997, and as just noted the evidence prior to 
that date did not show such symptomatology.  See Hazen v. 
Brown, 9 Vet. App. 455 (1996).  Accordingly, it is not 
factually ascertainable that an increase in disability 
occurred prior to January 15, 1997.

Since the increase in disability was not factually 
ascertainable prior to the date of the claim, the effective 
date is controlled by the provisions of 
38 C.F.R. § 3.400(o)(1).  Harper v. Brown, 10 Vet. App. 125, 
126 (1997).  Under that provision, the effective date would 
have been the latter of the date of claim or date entitlement 
arose.  In this case,  it was not factually ascertainable 
that an increase in disability had occurred prior to receipt 
of the claim on January 15, 1997.  An effective date prior to 
January 15, 1997, is precluded under the provisions of both 
§ 3.400(l)(1) and § 3.400(o)(2).  Accordingly, the Board 
finds that there is no legal basis on which an effective date 
earlier than January 15, 1997, can be assigned.  The Board 
notes that the veteran has not raised a claim of clear and 
unmistakable error in the April 1995 decision by the RO.

Where the law and not the evidence is dispositive, the claim 
shall be denied or the appeal terminated because of the 
absence of legal merits or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 425 (1994).  The Court 
has specifically held that claims for earlier effective dates 
should be denied on this basis.  Shields v. Brown, 8 Vet. 
App. 346, 351 (1995).


ORDER

Service connection for residuals of a left ankle injury is 
denied.

A rating in excess of 40 percent for sacroiliac dysfunction 
prior to January 15, 1997, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


- 13 -

- 2 -


